UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOHN ROE; JANE DOE 1; JANE DOE 2,
                          Plaintiffs,                            21-CV-1397 (LTS)
                   -against-
                                                    ORDER OF DISMISSAL AND TO SHOW
DATA ADVANTAGE GROUP, INC., et al.,                   CAUSE UNDER 28 U.S.C. § 1651

                          Defendants.


LAURA TAYLOR SWAIN, Chief United States District Judge:

       Rudy Rosenberg, proceeding under the pseudonym “John Roe,” brings this pro se action

on behalf of himself and two other plaintiffs whom he identifies as “Jane Roe” and “Jane Roe 1.”

For the following reasons, the Court directs Rosenberg to submit a declaration within thirty days

setting forth good cause why the Court should not impose a leave-to-file sanction on him. The

Court also denies Rosenberg’s request to proceed without prepayment of fees, that is, in forma

pauperis (IFP), and dismisses this case.

                                           BACKGROUND

       Since May 2020, the court has received at least four actions in which the plaintiffs seek to

proceed under the pseudonyms John Roe and Jane Does (the “anonymous cases”), none of which

was accompanied by a motion for permission to proceed anonymously. 1 See Roe v. City of New

York, ECF 1:20-CV-10260, 3 (S.D.N.Y. Apr. 21, 2021); Roe v. City of New York, ECF 1:20-CV-

10188, 3 (S.D.N.Y. filed Dec. 3, 2020); Roe v. City of New York, ECF 1:20-CV-9635, 3

(S.D.N.Y. Jan. 5, 2021); Roe v. City of New York, ECF 1:20-CV-4059, 2 (S.D.N.Y. Aug. 5,

2020). The actions were assigned to Judge Louis Stanton, and in each case he determined that the



       1
        The complaints do not contain the plaintiffs’ real names, addresses, or signatures, and
are submitted without payment of the filing fees or an IFP application for each plaintiff.
complaint did not comply with Rule 10(a) of the Federal Rules of Civil Procedure, which

provides that “[t]he title of [a] complaint must name all the parties.” Judge Stanton therefore

directed the plaintiffs in each case to (1) submit an amended complaint with their real names,

signatures, and addresses; (2) pay the $400.00 in fees required to file a civil action or each

submit a completed IFP application; and (3) submit a motion to proceed anonymously stating the

reasons why the Court should permit the plaintiffs to do so. The plaintiffs have failed to comply

with the orders, and three of the cases have been dismissed for noncompliance. See ECF 1:20-

CV-10260, 7; ECF 1:20-CV-9635, 5; ECF 1:20-CV-4059, 4.

        On January 25, 2021, in an order issued in Roe v. City of New York, No. 20-CV-10260,

Judge Stanton stated his belief that all of the anonymous cases had been filed by Rosenberg,

noting that state-court trial transcripts and other documents attached to the complaint identified

Rosenberg as John Roe. ECF 1:20-CV-10260, 4, at 6. Judge Stanton concluded that Rosenberg’s

litigation history and the plaintiffs’ consistent failure to respond to the Court’s orders in the

anonymous cases “strongly suggest that these filings were made maliciously and with the intent

to harass.” (Id.) Judge Stanton also warned Rosenberg that “the Court will not continue to

entertain these filings” and may impose sanctions, including directing the Clerk of Court to

return incomplete filings. (Id at 7.)

        Rosenberg responded to Judge Stanton’s order by filing multiple frivolous letters and

miscellaneous motions in the anonymous cases, in which he alleged judicial misconduct and

challenged Judge Stanton’s and then-Chief Judge Colleen McMahon’s authority to make rulings

in his cases. See ECF 1:20-CV-10260, 5-6; ECF 1:20-CV-10188, 6; ECF 1:20-CV-9635, 7-9;




                                                   2
ECF 1:20-CV-4059, 7-9. In these submissions, Rosenberg identified himself as John Roe and

identified Jacqueline Rosenberg and Eltha Joseph as the two Jane Doe plaintiffs. 2

       Similar to the other anonymous cases, Rosenberg submits this purported employment

discrimination action under the pseudonym John Roe and seeks to bring claims on behalf of

himself and two Jane Roes. Rosenberg also submits a motion for leave to proceed IFP, in which

he identifies himself as the “affiant.” (ECF 1-1, at 1.) But no IFP applications have been

submitted for the Jane Roes nor is there a motion for leave to proceed under the pseudonyms.

                                          DISCUSSION

A.     Claims on behalf of Jane Roes

       Rosenberg bring claims on behalf of two Jane Roe plaintiffs. The Court presumes, as in

the other anonymous cases, that the Roe plaintiffs are actually Jacqueline Rosenberg and Eltha

Jordan. But there is no indication in the complaint or elsewhere that either Jacqueline Rosenberg

or Eltha Jordan intended to bring this action. And as a nonattorney, Rosenberg may not appear

pro se on behalf of any other party. Under 28 U.S.C. § 1654, parties in federal court “ may plead

and conduct their own cases personally or by counsel.” The statute “recognizes that an individual

generally has the right to proceed pro se with respect to his own claims or claims against him

personally” or to be represented by a licensed attorney. Berrios v. N.Y.C. Hous. Auth., 564 F.3d

130, 132 (2d Cir. 2009). The right to proceed pro se does not extend to “an individual who is not

licensed as an attorney” appearing on another person’s behalf. United States v. Flaherty, 540 F.3d

89, 92 (2d Cir. 2008). The Court therefore dismisses the Jane Roe plaintiffs without prejudice

from this action.


       2
         It is not clear that either Jacqueline Rosenberg or Eltha Jordan intended to be parties in
any of the anonymous cases. Neither has responded to Judge Stanton’s orders. Only Rosenberg
has submitted signed documents to the court and stated the identities of the plaintiffs in the
anonymous cases.
                                                 3
B.     Order to Show Cause

       The Court finds that a leave-to-file sanction may be appropriate, in light of Rosenberg’s

litigation history. “[C]ourts may resort to restrictive measures that except from normally

available procedures litigants who have abused their litigation opportunities.” In re Martin-

Trigona, 9 F.3d 226, 228 (2d Cir. 1993). A court’s power to restrict the litigation of abusive and

vexatious litigants is an “ancient one” that is now codified at 28 U.S.C. § 1651(a), the All Writs

Act. Polur v. Raffe, 912 F.2d 52, 57 (2d Cir. 1990) (internal quotation marks and citation

omitted). But “[t]he unequivocal rule in this circuit is that the district court may not impose a

filing injunction on a litigant sua sponte without providing the litigant with notice and an

opportunity to be heard.” See Moates v. Barkley, 147 F.3d 207, 208 (2d Cir. 1998) (per curiam).

       Rosenberg has filed multiple anonymous cases in this court in which Judge Stanton has

issued orders advising Rosenberg of the proper procedure to obtain leave to proceed under a

pseudonym. Judge Stanton has also warned Rosenberg that he may be sanctioned for his failure

to comply with the court’s rules and procedures. See ECF 1:20-CV-10260, 4, 7. But Rosenberg

has failed to heed the warning, instead submitting a barrage of frivolous letters and motions

challenging the court’s rulings. See ECF 1:20-CV-10260, 5-6; ECF 1:20-CV-9635, 7-9; ECF

1:20-CV-4059, 7-9.

       In addition, Rosenberg has a history of repeatedly filing inappropriate motions and then

failing to comply with court’s orders in other cases, including orders to file complete IFP

applications in his own name. See, e.g., Rosenberg v. City of New York, ECF 1:20-CV-3911, 13

(S.D.N.Y. Sept. 4, 2020) (describing the plaintiff’s disregard of two previous orders requesting

IFP applications, denying an unsigned order to show cause as substantially similar to four earlier

submissions, which were also denied, and noting that the plaintiff filed a premature notice of

appeal); Rosenberg has previously filed motions to proceed anonymously or under a pseudonym,
                                                  4
which the Court has denied. See, e.g., id., ECF 1:20-CV-3911, 9, at 5 (“[T]he allegations at issue

in this case are not of a highly sensitive and personal nature, and Plaintiff has not demonstrated

any real, rather than speculative, harm if his name remains in the judicial record.”); Rosenberg v.

Shemiran Co. LLC, ECF 1:20-CV-0229, 6 (S.D.N.Y. Feb. 3, 2020) (denying Rosenberg’s request

to proceed anonymously); see also Rosenberg v. City of New York, ECF 1:20-CV-4012, 11

(S.D.N.Y. July 13, 2020) (denying Rosenberg’s request to restrict public access to the pleadings

in the case).

        In light of this litigation history, Rosenberg was or should have been aware of the

requirements to obtain permission to file an anonymous case. See Sledge v. Kooi, 564 F.3d 105,

109-110 (2d Cir. 2009) (discussing circumstances where frequent pro se litigant may be charged

with knowledge of particular legal requirements). As Judge Stanton surmised, it appears

Rosenberg is submitting these filings maliciously and with the intent to harass. The Court

therefore denies Rosenberg’s IFP application and dismisses this case. The Court further directs

Rosenberg to show cause why he should not be barred from filing any further actions in this

Court without first obtaining leave.

        Within thirty days of the date of this order, Rosenberg must submit to this Court a

declaration setting forth good cause why the Court should not impose this leave-to-file injunction

upon him. If Rosenberg fails to submit a declaration within the time directed, or if his declaration

does not set forth good cause why this injunction should not be entered, he will be barred from

filing any further actions unless he first obtains permission from the Court to do so. The Court

finds that the leave-to-file sanction is necessary to enjoin Rosenberg from continuing to engage

in a pattern of vexatious litigation.




                                                 5
                                          CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Rudolph Rosenberg at 244

Fifth Avenue, Suite 2992, New York, NY 10001. 3

       The Court denies Rosenberg’s IFP application and dismisses the complaint. Rosenberg

shall have thirty days to show cause by declaration why an order should not be entered imposing

a leave-to-file sanction for all future actions. A declaration form is attached to this order.

       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.

See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    May 7, 2021
           New York, New York

                                                         /s/ Laura Taylor Swain
                                                               LAURA TAYLOR SWAIN
                                                           Chief United States District Judge




       3
         Rosenberg has not provided a physical or email address to the Court for this action. The
Court is directing the Clerk of Court to mail the order to an address Rosenberg provided in one
of the cases he filed in his own name. See Rosenberg, No. 20-CV-3911 (LLS).
                                                   6
                               U NITED S TATES D ISTRICT C OURT
                             S OUTHERN D ISTRICT OF N EW Y ORK




Write the first and last name of each plaintiff or
petitioner.

                                                                 Case No.            CV
                          -against-




Write the first and last name of each defendant or
respondent.

                                          DECLARATION



     Briefly explain above the purpose of the declaration, for example, “in Opposition to Defendant’s
     Motion for Summary Judgment,” or “in Response to Order to Show Cause.”


I,                                                   , declare under penalty of perjury that the

following facts are true and correct:
     In the space below, describe any facts that are relevant to the motion or that respond to a court
     order. You may also refer to and attach any relevant documents.




Rev. 10/3/16
Attach additional pages and documents if necessary.



Executed on (date)                                   Signature


Name                                                 Prison Identification # (if incarcerated)


Address                                       City                        State          Zip Code


Telephone Number (if available)                      E-mail Address (if available)




                                                                                                    Page 2
